811 F.2d 607
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gerald PLAS, on Behalf of Himself and all Others SimilarlySituated and Thomas W. Jones, on Behalf of Himselfand all Others Similarly Situated,Plaintiffs-Appellants,v.Richard AUSTIN, Individually and as Secretary of State ofthe State of Michigan;  James J. Blanchard as Governor ofthe State of Michigan;  The Supreme Court of the State ofMichigan;  The State Senate of the State of Michigan;  TheState House of Representatives of the State of Michigan,Defendants-Appellees.
No. 85-1892.
United States Court of Appeals, Sixth Circuit.
Dec. 29, 1986.

Before ENGEL, KRUPANSKY and NELSON, Circuit Judges.
PER CURIAM.


1
Gerald Plas and Thomas Jones (the plaintiffs), proceeding pro se and purporting to represent a class of persons similarly situated, appealed from the district court's order dismissing their complaint challenging the constitutionality of Michigan's electoral structure.


2
The district court dismissed the plaintiff's action, concluding that, insofar as the plaintiffs' suit was not barred by the Eleventh Amendment, the plaintiffs had failed to state a violation of any cited constitutional provisions and that as a matter of law the use per se of single member electoral districts did not contravene federal law.


3
Having reviewed the record in its entirety together with the briefs submitted by the parties, this court is of the opinion that the district court properly dismissed the plaintiffs' complaint for the reasons articulated in its memorandum opinion issued in support thereof.  Accordingly, the judgment of the district court is AFFIRMED.